Fourth Court of Appeals
                                        San Antonio, Texas
                                                  June 1, 2022

                                            No. 04-22-00226-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                             Original Proceeding 1

                                                    ORDER

        On April 19, 2022, relator filed a petition for writ of habeas corpus. The real party in
interest Ad Litem filed a response. We conditionally grant the petition for writ of habeas corpus
and order the Honorable Mary Lou Alvarez to, within fifteen days of this order, vacate the
following: (1) decretal paragraph 3.2. of the April 14, 2022 Emergency Order; (2) decretal
paragraphs 2.2. and 2.3. of the April 18, 2022 Emergency Order; and (3) the Order for Writ of
Capias and Setting of Bond signed on April 14, 2022. See TEX. R. APP. P. 52.8(c). The writ will
issue only in the event we are informed Judge Alvarez has failed to comply with this order.

        It is so ORDERED on June 1, 2022.


                                                                      _____________________________
                                                                      Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2022.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2021-PA-00518, styled In The Interest of M.T.M.S., a Child, pending in the
131st Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.